 

 

 

ae ieee Ser Oa c F
res i ra ee op Pek eis pat eS

 

‘Ba TEP STAT Reté it |
US POSTAGE PAID
Origin: a22r7
41/23/20

 

$7.75

4144110217 -19

— ——

 

 

 

P

 

San Francisco CA 94102-3661
| USPS TRACKING® NUMBER

PRIORITY MAIL 2-DAY®___|

0 Lb 8.10 O2

10:21

D DELIVERY DAY: 11/28/20

EXPECTE

SHIP
79 450 GOLDEN GATE AVE

CoC

 

 

RECEIVED

SUSAN Y. SOG
A Ak US. DISTRIGE CO \€2i2 O:
[OCR fF BE Guar

Case 3:20-cv-07811-RS Document 13-1 Filed 11/25/20 Page 1 of 1

[ee ee

/

PRIORITY MAIL

PRESS FIRMLY TO SEAL POSTAGE REQUIRED

| From (PE SJuole OGufeey |
ee BELLE Five BLO
PCS IVIL ae 52856

NOV 25 2020

vir
Notice EBSIRICT. Conk fete
FEDERAL. Coupntuie? COLIERRA (A

 

 

 

WAN

 

 

:

    

| QRH $7 AON

|___ 98055122 9225 0328 5067

 

 

 

 

| AACALOSGSNL

 

 

 

9 BODEN Gare Ad
150 GOdEn ty
Sm Feesleec, "Ca anon”

 

in sending Priority Mail® shipments. Misuse may be a

e. EPI4F © U.S. Postal Service; July 2013; All rights reserved.

vided solely for use

‘al Service® and is pro
ging fi al

Ss. t
violation of federal law. This packaging is not for res

‘aging is the property of the U.S. Pos
